Citation Nr: 0004994	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-05 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether there was clear and unmistakable error in the April 
8, 1998 Board decision which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a back 
disability as the result of VA medical treatment administered 
in June 1969.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to 
February 1959 and from March 1959 to April 1962.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the appellant as to clear and 
unmistakable error in an April 8, 1998 Board decision.  

In May 1999, the veteran filed a motion requesting a hearing 
on the issue of clear and unmistakable error.  On September 
24, 1999, the Board granted the motion.  In October 1999, the 
veteran canceled this hearing.


FINDINGS OF FACT

1.  The April 1998 Board decision found that the appellant 
was not entitled to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a back disability as a result of VA medical 
treatment provided in June 1969.

2.  The appellant has alleged that the claim should have been 
granted as "common sense" showed that the evidence 
supported a finding that the 1969 spinal tap had caused his 
degenerative joint disease (DJD) and that no reasonable 
person could have found otherwise.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 8, 1998 Board decision which failed to award 
compensation for a back disability pursuant to 38 U.S.C.A. 
§ 1151 fails to meet the threshold pleading requirements for 
revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20. 1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the April 8, 1998 Board decision, 
which had found that there was no relationship between the 
veteran's diagnosed lumbar DJD and a spinal tap performed 
during a VA hospitalization in June 1969.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  That determination 
had found that DJD in the veteran's lumbar spine was not 
attributable to the spinal tap conducted during 
hospitalization at a VA facility in June 1969.  No complaints 
about the back were made at the time of this hospitalization 
and the record contained the veteran's admission of numerous 
incidents which could have resulted in his back problem, to 
include an automobile accident in 1971, a fall from a ladder 
in 1976 and a fall on some ice in 1984.  Finally, a VA 
examination conducted in November 1997 had included the 
medical opinion that his back pathology was not attributable 
to the lumbar spinal tap performed in 1969.  

The veteran has argued that the lack of fluid in his spine 
had caused his back to weaken and this was evident from the 
evidence of record at the time the April 1998 decision was 
made by the Board.  He indicated that "common sense" showed 
that service connection was warranted and that no reasonable 
person could have found otherwise.  However, such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist: 

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board included the service 
medical records, the report of the June 1969 period of VA 
hospitalization, the report of a 1984 VA hospitalization, 
Social Security Administration records, and a November 1997 
VA examination report.  As noted in the objective evidence 
and the Board decision, there was no indication of a back 
disorder until 1984.  There was evidence of an automobile 
accident, a fall from a ladder and a fall on some ice.  There 
was no objective opinion relating his DJD of the lumbar spine 
to the spinal tap performed in June 1969.  On the contrary, 
the November 1997 VA examiner stated that no such 
relationship existed.

Therefore, it is found that the conclusion that the veteran's 
DJD of the lumbar spine was not attributable to the June 1969 
VA spinal tap is not an "undebatable" error.  The April 
1998 decision of the Board decision was consistent with the 
facts then of record and was supported by the laws and 
regulations then applicable to claims for compensation 
pursuant to 38 U.S.C.A. § 1151.  The denial of compensation 
was a reasonable exercise of adjudicatory judgment and did 
not involve CUE.

Moreover, the veteran's arguments relate to the weight, 
interpretation and evaluation of the evidence of record.  The 
veteran claimed that it was evident from the evidence already 
of record that compensation should be paid for his back 
disability.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) (1999); see 
also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the April 8, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 8, 1998 Board decision 
on the grounds of CUE is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

